              Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 1 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 124
                                                                                                                        5/13/20, 9:50 AM




                                                                                     Marina Sideris <marinalindsay@gmail.com>



 Request for immediate medical furlough
 Beal, Ben <Ben.Beal@maine.gov>                                                      Thu, May 7, 2020 at 9:15 AM
 To: Marina Sideris <marinalindsay@gmail.com>
 Cc: "Magnusson, Matthew A" <Matthew.A.Magnusson@maine.gov>, "Liberty, Randall" <Randall.Liberty@maine.gov>


    Good morning,



    The initial review was completed by Wellpath and reviewed by the DOC Health Services Coordinator, to determine
    who was at greater risk for COVID19. That initial list then was reviewed against the criteria for SCCP. The review
    then was then completed for those clients that were eligible for SCCP. Your client was not reviewed in detail as he is
    serving a 10 year straight sentence that began on 4/24/2019, criteria for SCCP is that a client must have completed
    half their sentence as well of have less than 18 months remaining. There is many other criteria to this program, yet
    the initial criteria is based off sentence time, time served, and time remaining.



    I have had our DOC Health Services Coordinator review your client in detail. Mr. Lindell was assessed on 5-4-2020
    by the Wellpath physician for an annual exam and chronic care diagnoses of diabetes and hypertension. He is
    medically stable overall. His A1C is less than 6, his only physical activity limitation is a bottom bunk. He is compliant
    with medications, diet and exercise. He does have seasonal allergies. He is not recommended for medical SCCP at
    this time.



    As Wellpath is the medical provider they are the primary care provider for all clients within the DOC. Wellpath reviews
    their patients frequently and compiles data for our department when requested. Using the CDC guidelines for
    COVID19 on preexisting conditions and risks associated with such conditions Wellpath delivered a report to DOC that
    encompassed 925 clients. The DOC then used this report to review against SCCP criteria.



    As of today there are no clients within the DOC that have tested positive for COVID19. Information on this data is
    updated daily on our DOC’s COVID19 Dashboard it can be found at www.maine.gov/corrections.



    Thank you,



    Benjamin Beal, Director of Classification

    Maine Department of Corrections




https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…3A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 1 of 6
              Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 2 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 125
                                                                                                                        5/13/20, 9:50 AM




    From: Marina Sideris [mailto:marinalindsay@gmail.com]
    Sent: Wednesday, May 06, 2020 3:12 PM
    To: Beal, Ben <Ben.Beal@maine.gov>
    Cc: Magnusson, Matthew A <Matthew.A.Magnusson@maine.gov>; Liberty, Randall <Randall.Liberty@maine.gov>
    Subject: Re: Request for immediate medical furlough



    EXTERNAL: This email originated from outside of the State of Maine Mail System. Do not click links or open
    attachments unless you recognize the sender and know the content is safe.

    Good afternoon,



    I am writing to update you that Mr. Lindell signed a release of information form yesterday, so you now have one on file.




    In your initial email, you wrote that the Department had reviewed all clients that are considered to be high risk for
    complications from COVID-19, and had worked in conjunction with Wellpath to determine what clients needed further
    review. I am not exactly clear on how this squares with your later statement that Mr. Lindell had not been reviewed in
    detail due to not being eligible for SCCP. Can you please clarify whether you will be providing additional information
    (as I requested in my email Monday morning) explaining the criteria and process for DOC/Wellpath's medical review of
    high-risk individuals?



    Also, in regard to our request for reasonable accommodation, are you the person who would typically respond to such
    a request, or is there another designated individual within the department?



    Finally, Mr. Lindell is hearing that there may be a positive COVID-19 case in C-Pod, and spoke this morning with a
    man who was just transferred from C-Pod to F-Pod (where Mr. Lindell lives) and who told Mr. Lindell that he (the
    transferee) will be getting tested for COVID19 due to a positive case in C-Pod. Can you please confirm or deny the
    accuracy of this information?



    Thank you,

    Marina Sideris



    On Mon, May 4, 2020 at 1:31 PM Beal, Ben <Ben.Beal@maine.gov> wrote:

       Good afternoon,



       During our Health Services Administrator’s review of your clients medical history our HSA noticed there is not an
       active release of information for your office from our client. Until an ROI is updated we cannot release his medical
       information to your office.




https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…3A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 2 of 6
              Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 3 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 126
                                                                                                                        5/13/20, 9:50 AM



       Thank you,



       Benjamin Beal, Director of Classification

       Maine Department of Corrections




       From: Marina Sideris [mailto:marinalindsay@gmail.com]
       Sent: Monday, May 04, 2020 12:15 PM
       To: Beal, Ben <Ben.Beal@maine.gov>
       Cc: Magnusson, Matthew A <Matthew.A.Magnusson@maine.gov>; Liberty, Randall <Randall.Liberty@maine.gov>
       Subject: Re: Request for immediate medical furlough



       EXTERNAL: This email originated from outside of the State of Maine Mail System. Do not click links or
       open attachments unless you recognize the sender and know the content is safe.

       Our initial email and letter incorporated two things: an application for medical furlough (which was attached using
       the department's form), and a request for reasonable accommodation under the ADA (contained within my letter).



       On Mon, May 4, 2020 at 11:55 AM Beal, Ben <Ben.Beal@maine.gov> wrote:

           Ms. Sideris,



           Currently the Maine Department of Corrections is only utilizing the SCCP program for transitioning clients to the
           community. A review of your client’s medical history has not been completed in detail as he is not eligible for the
           program which the Maine Department of Corrections is utilizing.



           Mr. Lindell’s name was part of our initial medial review which encompassed 924 other clients who also have
           underlying medical conditions, this list was then reviewed against SCCP eligibility requirements.



           I will use this email as a request to appeal the SCCP denial, although your client has never submitted an
           application for SCCP through the facility. Shall I consider your previous email as his request for the SCCP
           program?



           Thank you,


           Benjamin Beal, Director of Classification

           Maine Department of Corrections



https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 3 of 6
              Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 4 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 127
                                                                                                                        5/13/20, 9:50 AM




           EXTERNAL: This email originated from outside of the State of Maine Mail System. Do not click links or
           open attachments unless you recognize the sender and know the content is safe.

           Director Beal,



           Thank you for you prompt reply. At this point, we would ask that you provide further information regarding the
           medical review that was conducted to evaluate whether individuals are at high risk for complications of COVID-
           19. Specifically, please provide a written statement of the criteria and process for these evaluations, as well as
           documentation of the evaluation that was done in Mr. Lindell's case. It is concerning that the scope of that
           review may have been limited by the parameters of the SCCP program, as eligibility for SCCP is completely
           irrelevant to whether or not an individual has risk factors for serious illness, or death, from COVID-19.



           Your reply did not directly respond to our request for reasonable accommodation in light of the disabilities that
           place Mr. Lindell at higher risk of serious illness from COVID-19, nor have you explained why the medical
           furlough program could not be modified for use in the present context. Title II of the Americans with Disabilities
           Act requires more than a mere statement that you have not previously used the medical furlough program in this
           way.



           We are familiar with the information related to COVID-19 posted on the Department's website. Notably, as of this
           writing, the dashboard has not been updated since April 28.



           Finally - treating your email as a denial of Mr. Lindell's application for medical furlough, please consider this email
           your notice of Mr. Lindell's appeal of that denial. Please let me know right away if you require anything further in
           order to timely lodge Mr. Lindell's appeal.



           As to the above requests for further information, we reiterate that time is of the essence and respectfully request
           your prompt reply within one week, by next Monday, May 11.



           Sincerely,

           Marina Sideris

           Attorney for Mr. Lindell



           On Thu, Apr 30, 2020 at 8:00 AM Beal, Ben <Ben.Beal@maine.gov> wrote:

              Attorney Sideris,



              The Maine Department of Corrections has reviewed all clients that are considered the high risk for
              complications for COVID19. The department worked in conjunction with our medical partner (Wellpath) to
              determine what clients needed a further review due to medical concerns. Part of this review includes the

https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 4 of 6
              Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 5 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 128
                                                                                                                        5/13/20, 9:50 AM



              clients ability to participate in Supervised Community Confinement Program (SCCP). Currently the client that
              you are representing received a straight 10 year sentence, has an intake date of 4-24-19 and a current
              release date of 12-16-27, given these dates and his approximate six and one half years (6 1/2) remaining he
              is not currently eligible for this program.



              The department is not utilizing the medical furlough to release clients during the COVID19 pandemic. This
              medical furlough program is used by the department to transition clients into medical programs when current
              medical conditions are not able to be attained while they are incarcerated.



              Further information about the releases of clients and our department’s efforts during COVID19 can be found at
              www.maine.gov/corrections follow the COVID19 dashboard link. This information is updated daily.



              Thank you,



              Benjamin Beal, Director of Classification

              Maine Department of Corrections




              From: Marina Sideris [mailto:marinalindsay@gmail.com]
              Sent: Wednesday, April 29, 2020 2:31 PM
              To: Magnusson, Matthew A <Matthew.A.Magnusson@maine.gov>
              Cc: Beal, Ben <Ben.Beal@maine.gov>; Liberty, Randall <Randall.Liberty@maine.gov>; Marina Sideris
              <marina@dooryardlaw.com>
              Subject: Request for immediate medical furlough



              EXTERNAL: This email originated from outside of the State of Maine Mail System. Do not click links or
              open attachments unless you recognize the sender and know the content is safe.

              Good afternoon, Warden Magnusson,

              Please see attached application for medical furlough and related reasonable accommodation request on
              behalf of my client, Robert Kenneth Lindell, Jr.

              If necessary, kindly forward the attached, without delay, to the official(s) designated to handle and respond to
              such requests.

              We look forward to hearing from you.

              Sincerely,

              Marina Sideris

              Attorney for Mr. Lindell



https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…3A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 5 of 6
                   Case 1:20-cv-00175-JAW Document 1-8 Filed 05/15/20 Page 6 of 6
Gmail - Request for immediate medical furlough                                                              PageID #: 129
                                                                                                                        5/13/20, 9:50 AM




                   --

                   Marina L. Sideris
                   Attorney at Law


                   P.O. Box 382

                   Camden, Maine 04843

                   T (207) 236-3613   F (207) 470-1048

                   marina@dooryardlaw.com




              --

              "Walls turned sideways are bridges."
              - AYD




         --

         "Walls turned sideways are bridges."
         - AYD




    --

    "Walls turned sideways are bridges."
    - AYD




https://mail.google.com/mail/u/0?ik=5619a81dea&view=pt&search=…A1666037678839033167&dsqt=1&simpl=msg-f%3A1666037678839033167   Page 6 of 6
